Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 1 of 9   PageID #: 1




 BICKERTON LAW GROUP, LLLP
 A LIMITED LIABILITY LAW PARTNERSHIP

 JAMES J. BICKERTON              3085
    bickerton@bsds.com
 ROBERT S. MIYASHITA             9509
    miyashita@bsds.com
 Topa Financial Center, Fort Street Tower
 745 Fort Street, Suite 801
 Honolulu, Hawai‘i 96813
 Telephone: (808) 599-3811
 Facsimile: (808) 694-3090

 Attorneys for Plaintiffs
 GENE KNIGHT AND CHRISTY KNIGHT

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI‘I

 GENE KNIGHT and                            CIVIL NO. _____________________
 CHRISTY KNIGHT, his spouse,                (Other Non-Vehicle Tort)

             Plaintiffs,
                                            COMPLAINT; DEMAND FOR
       vs.                                  JURY TRIAL

 UNITED STATES OF AMERICA,

                Defendant.



                                 COMPLAINT

       Come now, Plaintiffs GENE KNIGHT and CHRISTY KNIGHT (hereinafter

 referred to collectively as “Plaintiffs”, “Mr. Knight” and “Mrs. Knight”

 respectively) by and through their attorneys, BICKERTON LAW GROUP, LLLP,
Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 2 of 9       PageID #: 2




 and for a Complaint against the Defendant above-named, allege and aver as

 follows:

                                INTRODUCTION

       1.    This is an action under the Federal Tort Claims Act, 28 U.S.C.

 §1346(b) that is based upon a negligent or wrongful act or omission by a United

 States government agency and/or employee in the course and scope of his or her

 employment at the Marine Corps Community Services Hawai‘i Semper Fit Center

 onboard the Kaneohe Marine Corps Base, State of Hawai‘i, that caused injuries to

 Plaintiff GENE KNIGHT on January 15, 2020.

                                       PARTIES

       2.    Plaintiff GENE KNIGHT is a resident of the City and County of

 Honolulu, State of Hawai‘i.

       3.    Plaintiff CHRISTY KNIGHT is a resident of the City and County of

 Honolulu, State of Hawai‘i.

       4.    Plaintiff GENE KNIGHT and Plaintiff CHRISTY KNIGHT have

 been and are married to each other.

       5.    Defendant UNITED STATES OF AMERICA DEPARTMENT OF

 NAVY owns, operates, and controls the Marine Corps Community Services

 Hawai‘i Semper Fit Center onboard the Kaneohe Marine Corps Base, in the State

 of Hawai‘i (hereinafter “Subject Premises”).


                                          2
Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 3 of 9         PageID #: 3




                          JURISDICTION AND VENUE

       6.     This Court has subject matter jurisdiction under 28 U.S.C. § § 1331 and

 1346(b).

       7.     The United States District Court for the District of Hawai‘i is the

 proper venue for this action because the claim for relief arises in the City and

 County of Honolulu, in the State of Hawai‘i.

             EXHAUSTION OF ADMINISTRATIVE REMEDIES

       8.     Defendant UNITED STATES OF AMERICA is referred herein as

 “Defendant United States.”

       9.     The administrative claim was presented on or about July 30, 2020.

 The claims of Gene Knight and Christy Knight, Department of the Navy Claim

 Numbers J200435 and J201593, respectively, were denied by letter dated October

 21, 2020, from James C. Frogale, Tort Claims Attorney for the Department of the

 Navy Office of the Judge Advocate General, Tort Claims Unit Norfolk.

                           FACTUAL ALLEGATIONS

       10.    On January 15, 2020, Mr. Knight was exercising at the Marine Corps

 Community Services Hawai‘i Semper Fit Center (hereinafter “Fit Center”) located

 on the Kaneohe Marine Corps Base.

       11.    The front entrance to the Fit Center was undergoing construction and

 patrons were directed to walk around the building to the parking lot.


                                          3
Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 4 of 9          PageID #: 4




       12.    At approximately 6:45 p.m., Mr. Knight completed his workout and

 proceeded around the path from the back area of the Fit Center to the front parking

 lot as directed by Defendant United States. Suddenly and without warning, Mr.

 Knight fell into a deep ditch that was located in the foreseeable pedestrian

 pathway, causing him to hit the bottom with tremendous force on his right side.

 The ditch was not blocked off. There were no warning signs. There was no lighting

 in the area. There was no alternative path.

       13.    The ditch was a dangerous condition that posed an unreasonable risk

 of harm to Mr. Knight.

       14.    The dangerous condition existed due to the fact that the ditch was not

 blocked off, there were no posted warning signs, there was no lighting in the area,

 was created by Defendant United States, and there was no alternative path of travel

 provided to or directed for patrons of the Fit Center to use.

       15.    It is reasonably foreseeable that the pedestrian’s path of travel as it

 existed was a hazardous condition on the Fit Center.

       16.    Defendant United States was responsible for the maintenance,

 inspection, repair, and safe condition of the premises of the Marine Corps

 Community Services Hawai‘i Semper Fit Center on the Kaneohe Marine Corps

 Base, which was open to the public.




                                           4
Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 5 of 9                PageID #: 5




       17.    On January 15, 2020, Defendant United States had in place a directed

 path of travel to and from the entrance of the Fit Center to the parking lot.

       18.    The directed path of travel exposed patrons and visitors of the Fit

 Center to a dangerous condition in the pedestrian pathway, which constituted an

 unreasonable risk of harm to the Fit Center’s patrons, guests and invitees,

 including Mr. Knight, and was the legal cause of Mr. Knight’s serious and

 permanent injuries.

       19.    The directed path of travel was an unreasonably dangerous condition

 created by Defendant United States.

       20.    Defendant United States had actual or constructive notice of the

 unreasonable risk of harm. Defendant United States did not warn the Fit Center’s

 patrons, guests and invitees, including Mr. Knight, of the unreasonable risk of

 harm that existed in the immediate area where the incident occurred, and did not

 take reasonable steps to remedy or protect against the unreasonable risk of harm.

       21.    Under the doctrine of respondeat superior, Defendant is vicariously

 liable for the negligence of its employees who created and/or permitted the

 directed path of travel with a ditch in that path of travel which constituted a

 violation of applicable laws and regulations and created an unreasonably

 dangerous condition, which caused Mr. Knight to be seriously injured on January

 15, 2020.


                                           5
Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 6 of 9           PageID #: 6




       22.    Mr. Knight’s aforesaid injuries and damages were directly and

 proximately caused by the negligence and/or gross negligence of Defendant United

 States in failing to exercise due care in properly warning and/or safeguarding

 invitees of the Fit Center with respect to the unreasonable risk of harm on its

 premises and/or its unreasonable failure to comply with the applicable laws and

 regulations regarding safety of access to public use facilities.

       23.    As a result of the aforesaid incident, Mr. Knight suffered serious

 personal injuries; endured pain, suffering and emotional distress; sustained wage

 loss; and incurred medical and/or rehabilitative expenses; loss of enjoyment of life,

 and an increased risk of developing complications. As a result of the aforesaid

 Incident, Mrs. Knight sustained a loss of consortium due to the physical injuries

 and limitations sustained by her husband Mr. Knight.

       24.    The above injuries sustained by Mr. Knight was caused, in whole or in

 part, by the intentional, willful, wanton, reckless, grossly negligent or negligent

 acts of Defendant United States and their employees and/or agents.

       25.    Each of the above-described intentional, willful, wanton, oppressive,

 malicious, reckless, grossly negligent, or negligent acts, independently, or in

 concert with one or others of said acts described above, was a cause and substantial

 contributing factor resulting in Mr. Knight’s injuries, expenses, losses and

 damages.


                                            6
Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 7 of 9           PageID #: 7




       26.    Each of the above-described intentional, willful, wanton, oppressive,

 malicious, reckless, grossly negligent, or negligent acts, independently, or in

 concert with one or others of said acts described above, was a cause and substantial

 contributing factor resulting in Mrs. Knight’s loss of consortium claim.

       27.    By reason of the foregoing facts, Defendant United States is liable to

 Plaintiffs for the injuries and harms described above and for general and special

 compensatory damages in compensation of same in an amount to be proven at trial.

       28.    Plaintiffs are entitled to an award of general and special damages

 against Defendant in amounts to be proven at trial.

                             REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs Gene Knight and Christy Knight, pray for

 judgment against Defendant United States as follows:

       A.     Special and general damages for medical, other care, and loss of

 earnings caused by the above-described acts of Defendant;

       B.     General compensatory damages for pain and suffering, emotional

 distress, disability, loss of consortium, and other damages caused by the above-

 described acts of Defendant;

       C.     Plaintiffs also request award of their attorney’s fees and reasonable

 costs incurred in this action to the extent permitted by law;




                                           7
Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 8 of 9        PageID #: 8




       D.    Plaintiffs request post-judgment interest to the extent permitted by

 law; and,

       E.    Plaintiffs request such further relief as this Court may deem just and

 proper.

       DATED: Honolulu, Hawai‘i, April 13, 2021.



                                      /s/ Robert S. Miyashita
                                      JAMES J. BICKERTON
                                      ROBERT S. MIYASHITA

                                      Attorneys for Plaintiffs
                                      GENE KNIGHT and CHRISTY KNIGHT




                                         8
Case 1:21-cv-00182-WRP-NONE Document 1 Filed 04/13/21 Page 9 of 9     PageID #: 9




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI‘I

 GENE KNIGHT and                              CIVIL NO. _____________________
 CHRISTY KNIGHT, his spouse,                  (Other Non-Vehicle Tort)

              Plaintiffs,
                                              DEMAND FOR JURY TRIAL
       vs.

 UNITED STATES OF AMERICA,

                  Defendant.




                            DEMAND FOR JURY TRIAL

       Plaintiffs GENE KNIGHT and CHRISTY KNIGHT, his spouse, by and

 through their attorneys, BICKERTON LAW GROUP, LLLP, hereby demand trial

 by jury on all issues triable herein.

       DATED: Honolulu, Hawai‘i, April 13, 2021.



                                         /s/ Robert S. Miyashita
                                         JAMES J. BICKERTON
                                         ROBERT S. MIYASHITA

                                         Attorneys for Plaintiffs
                                         GENE KNIGHT and
                                         CHRISTY KNIGHT
